Filed 2/12/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 21







Adam Winarske, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20140112-20140118







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable William A. Herauf, Judge.



AFFIRMED.



Per Curiam.



Lynn Slaathaug Moen, P.O. Box 547, Mayville, ND 58257, for petitioner and appellant; submitted on brief.



James Allen Hope, Assistant State’s Attorney, P.O. Box 130, Dickinson, ND 58602-0130, for respondent and appellee; submitted on brief.

Winarske v. State

Nos. 20140112-20140118



Per Curiam.

[¶1]	
Adam Winarske appealed a district court judgment denying his application for post-conviction relief.  Winarske argued he is entitled to post-conviction relief because he received ineffective assistance of counsel, his guilty pleas were not knowingly, intelligently, and voluntarily given, and he was denied effective assistance of counsel at all stages of the proceedings.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Winarske’s application for post-conviction relief, after an evidentiary hearing. 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner